Title: To Thomas Jefferson from George Wythe, 18 November 1776
From: Wythe, George
To: Jefferson, Thomas


                    
                        GW to TJ
                        Phildelphia, 18 November. 1776.
                    
                    Whenever you and the speaker think I should return to Virginia to engage in the part which shall be assigned to me in revising the laws, I shall attend you. As to the time and place of meeting and my share in this work, I can accommodate myself to the appointment, and be content with the allotment my colleagues shall make. In the mean time, I purpose to abide here, if the enemy do not drive me away; an event some think not improbable. What to think of it myself I know not: especially if a report we heard today,  ‘that the garrison in fort Washington, consisting of 2,000 men, surrendered themselves prisoners, at the first summons,’ be confirmed. Are the judges in chancery, whilst they are on the circuits, to hear cases in equity? If not, are forty days in the year sufficient for that business? I suppose not. I will inquire tomorrow by whom the regimental paymasters are to be appointed; and if I have time before the departure of the post, will let you know: if by congress your recommendation of Mr. Moore shall be remember[ed.] The journals shall also be sent to you, if they can be procured. The conveniency of my house servants and furniture to you and Mrs. Jefferson adds not a little to their value in my estimation. Our best respects to the lady. Be so kind as let me know if our general assembly hath agreed to give any additional bounty to the noncommissioned officers and soldiers of the new levies more than what congress had offered. The eastern states, or some of them, by doing a thing of that kind, have much embarrassed us. I understood by the person employed to draw the figures for our great seal that you intended to propose an alteration in those on the reverse. I wish you would propose it; for though I had something to do in designing them, I do not like them. Let me know of the alteration, if any; and send a neat impression made by the old seal. It will be useful to the workman. Adieu.
                    My compliments to Mr. Page. I wrote to him several weeks since, and desired him to send me an impression made by the old seal—that I received no answer I attribute to his ill health. I wish it better.
                    This morning (19 Nov.) we hear fort Washington was not taken last Sunday morning the day after the garrison was supposed to have surrendered by the report mentioned above; but it seems it is invested.
                